DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1, 3-8, 10, 12-16 & 18-22 are pending.
Claims 1, 3-8, 10, 12-16 & 21-22 are rejected.
Claims 18-20 are withdrawn.
Claims 2, 9, 11 & 17 are canceled.
Response to Arguments
Applicant’s arguments, see Page 2, filed August 22, 2022, with respect to the objection to the specification have been fully considered and are persuasive in light of amendments to the specification.
The objection to the specification has been withdrawn.
Applicant’s arguments, see Page 2, filed August 22, 2022, with respect to the objections to Claims 1, 6 & 10 have been fully considered and are persuasive in light of amendments to the claims.
The objections to Claims 1, 6 & 10 have been withdrawn.
Applicant’s arguments, see Page 8, filed August 22, 2022, with respect to the rejection under 35 U.S.C. § 112(b) of Claim 6 have been fully considered and are persuasive in light of amendments to the claims.
The rejection under 35 U.S.C. § 112(b) of Claim 6 has been withdrawn.
Applicant’s arguments, see Page 9, filed August 22, 2022, with respect to the rejections under 35 U.S.C. § 112(d) of Claims 8 & 16 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(d) of Claims 8 & 16 have been withdrawn.
Applicant’s arguments, see Page 9, filed August 22, 2022, with respect to the rejections under 35 U.S.C. § 101 of Claims 4 & 13 have been fully considered and are not persuasive.
In response to Applicant’s arguments that the claims do not recite a human eye and that other types of eyes exist (i.e., artificial eyes, animal eyes, cadaver eyes, etc.) and therefore do not invoke Section 33(a), Examiner respectfully disagrees.
While surgery could be performed on these non-human eyes, Applicant’s specification or claims do not disclose and/or limit the tip camera system to be used exclusively with non-human eyes. As such, as currently presented, Claims 4 & 13 invoke Section 33(a) and remain rejected under 35 U.S.C. § 101.
Applicant’s arguments, see Pages 9-11, filed August 22, 2022, with respect to rejections under 35 U.S.C. § 102 of Claims 1, 5-8, 10, 12 & 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Pages 9-11, filed August 22, 2022, with respect to the rejections under 35 U.S.C. § 103 of Claims 1, 3-8, 10 & 12-16 have been fully considered and are not persuasive.
In Response to Applicant’s arguments that Enoki does not display an exterior camera digital image of the eye and instead only displays a graphic, Examiner respectfully disagrees.
As currently presented, Claims 1 & 10 require “an image processing system to produce… an exterior camera digital image of the eye [emphasis added]” from reflected visible light sent to processor. As detailed below, the acquisition system 321 acquires imaging signals of the microscopic image 201 and produces a graphic (i.e., digital) image 222 of the exterior of the eye which is subsequently displayed on the presentation unit 114. Therefore, Enoki does disclose displaying an exterior camera digital image of the eye.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-16 & 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, Claim 10 recites the limitation “the endoscope digital image of a local close up view of the eye [emphasis added]” on Lines 19-20. It is unclear whether this “local close up view of the eye” is the same as the local close up view of the eye previously recited on Line 10, or a separate, different local close up view. For the purpose of examination, “the endoscope digital image of a local close up view of the eye” is being interpreted as “the endoscope digital image of the local close up view of the eye [emphasis added]”.
Regarding Claim 21, Claim 21 recites the limitation “the digital image of a wider view of the eye [emphasis added]” on Lines 2-3. It is unclear whether this “wider view of the eye” is the same as the wider view of the eye previously recited on Line 21 of Claim 1 or a separate, different wider view of the eye. For the purpose of examination, “the digital image of a wider view of the eye” is being interpreted as “the digital image of the wider view of the eye [emphasis added]”.
Regarding Claim 21, Claim 21 recites the limitation “the endoscope” on Line 3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the endoscope” is being interpreted as “the probe”.
Regarding Claim 22, Claim 22 recites the limitation “the digital image of a wider view of the eye [emphasis added]” on Lines 2-3. The metes and bounds of the term “wider” are unclear as “wider” is a comparative word and that requires a frame of reference against which it is compared (i.e., wider than a first view). For the purpose of examination “the digital image of a wider view of the eye” is being interpreted as “the exterior camera digital image of the eye”.
Regarding Claims 12-16, Claims 12-16 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 & 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claims 8 & 16, Claims 1 & 10 recite the limitation “wherein the digital display is a picture-in-picture display” on Line 20 & Line 19, respectively. Claims 8 & 16, which depend from Claims 1 & 10, respectively, recite the Markush limitation “wherein the digital display is a picture-in-picture display, a screen, a head up display, a head mounted display, or any combination thereof [emphasis added]” on Lines 1-3. Given that the Markush group for the digital display includes “a picture-in-picture display”, selection of “a picture-in-picture display” from the Markush group would fail to further limit the subject matter of “the digital display” in Claims 8 & 16.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4 & 13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding Claims 4 & 13, Claims 4 & 13 recite the limitations “wherein the probe tip/endoscope is inserted into the eye” on Lines 1-2. Given that an eye of a human organism is positively recited and is therefore required in the claims (i.e., infringement would only occur when a potential infringer inserted the probe tip/endoscope into an eye), Claims 4 & 13 claim non patent-eligible subject matter (see MPEP § 2105(III)).
NOTE: Examiner recommends amending Claims 4 & 13 to read “wherein the probe tip/the endoscope is insertable into the eye [emphasis added]” to avoid claiming non patent-eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Enoki (US 2019/0038364) in view of Haraguchi et al. (hereinafter "Haraguchi") (US 2017/0059848).
Regarding Claim 1, Enoki discloses a tip camera system (Fig. 2, a surgical system 100; [0053]) comprising:
a probe (Fig. 2, an intraocular endoscope 121; [0054]) comprising a probe body (Fig. 3, an insertion unit 121A; [0061]) and a probe tip (Fig. 3, a tip end 121B; [0061]);
a light source (Fig. 5, an illumination unit of an endoscopic photographing unit 311; [0074]) positioned within the probe body (the illumination unit of the endoscopic photographing unit 311 is disposed in the intraocular endoscope 121; see Fig. 5) and operable to emit tip light at the probe tip (Fig. 3, the illumination unit emits illumination light from the tip end 121B; [0061]) to illuminate a local view of an interior of an eye (Fig. 3, the interior of a subject eye 151 is illuminated with the illumination light; [0061]);
a tip camera (Fig. 5, a camera of the endoscopic photographing unit 311; [0074]) operable to detect tip light emitted by light source and reflected off the interior of the eye (Fig. 3, the camera detects the illumination light reflected off the interior of the subject eye 151 as photograph light; [0074]) and send a first signal corresponding to the detected tip light to a processor (Fig. 5, the camera sends an image signal corresponding to the photograph light to an acquisition unit 325; [0056] & [0078]);
a visible light illumination source (Fig. 5, an illumination unit of a microscopic photographing unit 302; [0073]) operable to emit visible light to illuminate an aerial view of the eye (Figs. 3 & 5, the illumination unit of the microscopic photographing unit 302 emits light to illuminate an exterior of the subject eye 151; [0055] & [0073]); and
an exterior camera (Fig. 5, a camera of the microscopic photographing unit 302; [0073]) operable to detect visible light emitted by the visible light illumination source and reflected off the eye (Fig. 3, the camera detects the illumination light reflected off the exterior of the subject eye 151 as photograph light; [0073]) and send an additional signal corresponding to the detected visible light to the processor (Fig. 5, the camera sends an image signal corresponding to the photograph light to an acquisition unit 321; [0056] & [0076]);
an image processing system (Fig. 5, an image processing device 113; [0056]) comprising the processor (Fig. 5, an acquisition unit 325; [0078]) and operable to execute instructions to produce a tip camera digital image of the eye (Figs. 3 & 5, the acquisition unit 325 form an endoscopic image 221; [0071] & [0088]); and
a digital display (Fig. 3, a presentation unit 114; [0056]) operable to display the tip camera digital image of a local close up view of the eye (Fig. 3, the presentation unit 114 is configured to display the endoscopic image 221 wherein the endoscopic image 221 is an in-vivo image; [0071]);
wherein the image processing system is further operable to execute instructions to produce an exterior camera digital image of the eye (Figs. 3 & 5, the acquisition unit 321 forms a graphic image 222 from a microscopic image 201; [0070] & [0071]); and
wherein the digital display is a picture-in-picture display (the presentation unit 114 is a picture in picture display; see Fig. 3) operable to display the tip camera digital image of the eye and the exterior camera digital image of a wider view of the eye than the local close up view concurrently (Fig. 3, the presentation unit 114 displays the endoscopic image 221 and the graphic image 222 from the microscopic image, wherein the microscopic image 201 is an ex-vivo image; [0070] & [0071]).
Enoki fails to explicitly disclose wherein the light source is an optical fiber light source; an optical fiber positioned within the probe body and operable to emit the tip light at the probe tip; and wherein the tip camera is positioned in the probe tip and comprises a sensor.
However, Haraguchi teaches a tip camera system (Fig. 1, an endoscopic system 13; [0062]) comprising:
a probe (Fig. 12, an endoscope 111; [0129]) comprising a probe body (Fig. 1, an insertion portion 21; [0063]) and a probe tip (Fig. 12, a distal portion 15; [0066]);
an optical fiber light source (Fig. 1, a light source 27 for an optical fiber 59; [0096]);
an optical fiber (Fig. 13, an optical fiber 59; [0096]) positioned within the probe body (Fig. 12, the optical fiber 59 is positioned in the insertion portion 21; [0096]) and operable to emit light at the probe tip (Fig. 13, the optical fiber 59 emits illumination light at the distal portion 15; [0096]);
a tip camera (Fig. 13, an imaging assembly comprising an image sensor 33; [0066]) positioned in the probe tip (Fig. 13, the image assembly is disposed in the distal portion 15; [0066]) and comprising a sensor (Fig. 13, an image sensor 33; [0066]).
The advantage of the optical fiber and the image sensor is to minimize optical loss (Haraguchi; [0096]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the photographing unit as disclosed by Enoki, to include the optical fiber and the image sensor taught by Haraguchi, to minimize optical loss (Haraguchi; [0096]).
Regarding Claim 3, Enoki, as previously modified by Haraguchi, discloses the tip camera system of Claim 1. Enoki further discloses wherein the probe is a vitrectomy probe or an infusion probe (Fig. 2, the intraocular endoscope 121 is used during ophthalmic surgery; [0054]).
Regarding Claim 4, Enoki, as previously modified by Haraguchi, discloses the tip camera system of Claim 1. Enoki further discloses wherein the probe tip is inserted into the eye (Fig. 3, the intraocular endoscope 121, which comprises the tip end 121B, is inserted into the subject eye 151; [0055]).
Regarding Claim 5, Enoki, as previously modified by Haraguchi, discloses the tip camera system of Claim 1. Haraguchi further teaches wherein the sensor is a complementary metal-oxide semiconductor CMOS sensor, a monochrome image sensor, a color image sensor, or any combination thereof (Fig. 13, the image sensor 33 is a CMOS sensor; [0081]).
Regarding Claim 6, Enoki, as previously modified by Haraguchi, discloses the tip camera system of Claim 1. Haraguchi further teaches wherein the sensor has dimensions in a range of 0.4 to 0.7 mm (Fig. 13, a diagonal dimension of the image sensor 33 is 0.7 mm; [0132]).
Regarding Claim 7, Enoki, as previously modified by Haraguchi, discloses the tip camera system of Claim 1. Haraguchi further teaches wherein the optical fiber light source is a laser source, a narrowband laser source, a broadband laser source, a supercontinuum laser source, an incandescent light bulb, a halogen light bulb, a metal halide light bulb, a xenon light bulb, a mercury vapor light bulb, a light emitting diode LED, a laser engine, other suitable sources, or any combination thereof (Fig. 1, the light source 27 is an LED; [0096]).
Regarding Claim 8, Enoki, as previously modified by Haraguchi, discloses the tip camera system of Claim 1. Enoki further discloses wherein the digital display is a picture-in-picture display a screen, a head up display, a head mounted display, or any combination thereof (the presentation unit 114 is a picture in picture display; see Fig. 3).
Regarding Claim 21, Enoki, as previously modified by Haraguchi, discloses the tip camera system of Claim 1. Enoki further discloses wherein the image processing system is further operable to execute instructions to produce an image of a notch on the digital image of a wider view of the eye indicating a position of the endoscope within the eye (Figs. 3 & 5, the image processing device 113 produces a 3D coordinate axis on microscopic image 201 which is indicative of a position of the intraocular endoscope 121; [0070]).
Claims 10, 12-16 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Enoki (US 2019/0038364) in view of Grossoehmichen et al. (hereinafter "Grossoehmichen") (US 2020/0188668).
Regarding Claim 10, Regarding Claim 10, Enoki discloses a tip camera system (Fig. 2, a surgical system 100; [0053]) comprising:
an endoscope (Fig. 2, an intraocular endoscope 121; [0054]);
a light source (Fig. 5, an illumination unit of an endoscopic photographing unit 311; [0074]) positioned within the endoscope (the illumination unit of the endoscopic photographing unit 311 is disposed in the intraocular endoscope 121; see Fig. 5) and operable to emit light at a tip of the endoscope (Fig. 3, the illumination unit emits illumination light from a tip end 121B of the intraocular endoscope 121; [0061]) to illuminate a local view of an interior of an eye (Fig. 3, the interior of a subject eye 151 is illuminated with the illumination light; [0061]);
a camera (Fig. 5, a camera of the endoscopic photographing unit 311; [0074]) operable to detect tip light reflected off the interior of the eye (Fig. 3, the camera detects the illumination light reflected off the interior of the subject eye 151 as photograph light; [0074]) and send a first signal corresponding to the detected light to a processor (Fig. 5, the camera sends an image signal corresponding to the photograph light to an acquisition unit 325; [0056] & [0078]);
an image processing system (Fig. 5, an image processing device 113; [0056]) comprising the processor (Fig. 5, an acquisition unit 325; [0078]) and operable to execute instructions to produce an endoscope digital image of a local close up view of the eye (Figs. 3 & 5, the acquisition unit 325 form an endoscopic image 221, wherein the endoscopic image 221 is an in-vivo image; [0071] & [0088]);
a visible light illumination source (Fig. 5, an illumination unit of a microscopic photographing unit 302; [0073]) operable to emit visible light to illuminate an aerial view of the eye (Figs. 3 & 5, the illumination unit of the microscopic photographing unit 302 emits light to illuminate an exterior of the subject eye 151; [0055] & [0073]); and
an exterior camera (Fig. 5, a camera of the microscopic photographing unit 302; [0073]) operable to detect visible light emitted by the visible light illumination source and reflected off the eye (Fig. 3, the camera detects the illumination light reflected off the exterior of the subject eye 151 as photograph light; [0073]) and send an additional signal corresponding to the detected visible light to the processor (Fig. 5, the camera sends an image signal corresponding to the photograph light to an acquisition unit 321; [0056] & [0076]); and
a digital display (Fig. 3, a presentation unit 114; [0056]) operable to display the endoscope digital image of the eye (Fig. 3, the presentation unit 114 is configured to display the endoscopic image 221; [0071]),
wherein the image processing system is further operable to execute instructions to produce an exterior camera digital image of the eye (Figs. 3 & 5, the acquisition unit 321 forms a graphic image 222 from a microscopic image 201; [0070] & [0071]); and
wherein the digital display is a picture-in-picture display (the presentation unit 114 is a picture in picture display; see Fig. 3) operable to display the endoscope digital image of a local close up view of the eye and the exterior camera digital image of the eye concurrently (Fig. 3, the presentation unit 114 displays the endoscopic image 221 and the graphic image 222 from the microscopic image; [0070] & [0071]).
Enoki fails to explicitly disclose wherein the light source is an optical fiber light source; an optical fiber positioned within the endoscope and operable to emit tip light at a tip of the endoscope; wherein the camera comprises a sensor; and wherein the sensor is operable to detect light propagated by the optical fiber.
However, Grossoehmichen teaches a tip camera system (Fig. 3, a cochlear implant 50; [0040]) comprising:
an endoscope (Fig. 3, an endoscope 300; [0040]);
an optical fiber light source (Fig. 13, a light source 408; [0049]);
an optical fiber (Figs. 5 & 13, a light bundle comprising a plurality of optical fibers 306 and a plurality of illumination guides 308; [0045]) positioned within the endoscope (Fig. 13, the light bundle is disposed in a tube 310 of the endoscope 300; [0047]) and operable to emit light at a tip of the endoscope (Fig. 5, the plurality of illumination guides 308 of the light bundle are configured to emit illumination light at a tip of the endoscope 300; [0045]); and
a camera (Figs. 3 & 13, a camera 400; [0040]) comprising a sensor (Fig. 13, an image sensor 410; [0049]) operable to detect reflected light and propagated by the optical fiber (Fig. 13, the image sensor 410 detects the reflected illumination light as focused light which is propagated by a plurality of optical fibers 306 of the light bundle; [0055]).
The advantage of the optical fiber and the image sensor is to improve image quality (Grossoehmichen; [0047]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the photographing unit as disclosed by Enoki, to include the optical fiber and the image sensor taught by Grossoehmichen, to improve image quality (Grossoehmichen; [0047]).
Regarding Claim 12, Enoki, as previously modified by Grossoehmichen, discloses the tip camera system of Claim 10. Grossoehmichen further teaches wherein the optical fiber comprises image fibers (Figs. 3 & 13, a plurality of optical fibers 306; [0045]) and illumination fibers (Figs. 3 & 13, a plurality of illumination guides 308; [0045]).
Regarding Claim 13, Enoki, as previously modified by Grossoehmichen, discloses the tip camera system of Claim 10. Enoki further discloses wherein the endoscope is inserted into the eye (Fig. 3, the intraocular endoscope 121, which comprises the tip end 121B, is inserted into the subject eye 151; [0055]).
Regarding Claim 14, Enoki, as previously modified by Grossoehmichen, discloses the tip camera system of Claim 10. Grossoehmichen further teaches wherein the sensor is a complementary metal-oxide semiconductor CMOS sensor, a charge-coupled device CCD sensor, a monochrome image sensor, a color image sensor, or any combination thereof (Fig. 13, the image sensor 410 comprises a CCD 412; [0049]).
Regarding Claim 15, Enoki, as previously modified by Grossoehmichen, discloses the tip camera system of Claim 10. Grossoehmichen further teaches wherein the optical fiber light source is a laser source, a narrowband laser source, a broadband laser source, a supercontinuum laser source, an incandescent light bulb, a halogen light bulb, a metal halide light bulb, a xenon light bulb, a mercury vapor light bulb, a light emitting diode LED, a laser engine, other suitable sources, or any combination thereof (Fig. 13, the light source 408 is an LED; [0049]).
Regarding Claim 16, Enoki, as previously modified by Grossoehmichen, discloses the tip camera system of Claim 10. Enoki further discloses wherein the digital display is a picture-in-picture display, a screen, a head up display, a head mounted display, or any combination thereof (the presentation unit 114 is a picture in picture display; see Fig. 3).
Regarding Claim 22, Enoki, as previously modified by Grossoehmichen, discloses the tip camera system of Claim 10. Enoki further discloses wherein the image processing system is further operable to execute instructions to produce an image of a notch on the digital image of a wider view of the eye indicating a position of the endoscope within the eye (Figs. 3 & 5, the image processing device 113 produces a 3D coordinate axis on microscopic image 201 which is indicative of a position of the intraocular endoscope 121; [0070]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795